          Case 3:20-cv-00818-H-LL Document 5 Filed 06/11/20 PageID.97 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     RENE SEVERIANO-BADILLO,                             Case No.: 20-cv-00818-H-LL
11
                                       Petitioner,
12                                                       ORDER GRANTING JOINT
     v.                                                  MOTION TO DISMISS AND
13
     WILLIAM BARR, Attorney General,                     DIRECTING THE CLERK TO
14                                                       CLOSE THE CASE
                                     Respondent.
15
                                                         [Docket No. 4.]
16
17
             On December 6, 2019, Petitioner Rene Severiano-Badillo, a 44 year-old native and
18
     citizen of Mexico and detainee at the Otay Mesa Detention Center (“OMDC”) in the
19
     custody of the U.S. Department of Homeland Security, Bureau of Immigration and
20
     Customs Enforcement, filed a petition for review with the United States Court of Appeals
21
     for the Ninth Circuit. (Doc. No. 1-4.) On March 28, 2020, Petitioner filed before the Ninth
22
     Circuit an emergency motion for immediate relief seeking his release from custody due to
23
     health risks created by the potential spread of COVID-19. (Doc. No. 1-2.) On April 1,
24
     2020, Respondent filed an opposition to Petitioner’s motion for release. (Doc. No. 1-3.)
25
             On April 30, 2020, the Ninth Circuit issued an order construing Petitioner’s motion
26
     for release from detention as a petition for writ of habeas corpus under 28 U.S.C. § 2241
27
     and transferred the petition to the Southern District of California. (Doc. No. 1 at 1-2.) On
28

                                                     1
                                                                                  20-cv-00818-H-LL
       Case 3:20-cv-00818-H-LL Document 5 Filed 06/11/20 PageID.98 Page 2 of 2



 1   May 4, 2020, the Court issued a scheduling order in the action requesting supplemental
 2   briefing from the parties. (Doc. No. 2.)
 3         On June 10, 2020, the parties filed a joint motion to dismiss the action in its entirety.
 4   (Doc. No. 4.) In the joint motion, the parties explain that on May 15, 2020, an Immigration
 5   Judge granted Petitioner release on bond, and Petitioner was subsequently released from
 6   detention. (Id. at 2.) The parties explain that, therefore, Petitioner Severiano-Badillo has
 7   now been granted the relief he sought through his habeas petition. (Id.)
 8         As such, the Court, for good cause shown, grants the parties’ joint motion to dismiss,
 9   and the Court dismisses the § 2241 habeas petition with the each party to each bear its own
10   costs. The Clerk is directed to close the case.
11         IT IS SO ORDERED.
12   DATED: June 11, 2020
13
                                                    MARILYN L. HUFF, District Judge
14                                                  UNITED STATES DISTRICT COURT
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                     20-cv-00818-H-LL
